Citation Nr: 0420699	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome, claimed as due to an undiagnosed 
illness, and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depressive disorder (manifested by depression and mood 
swings), claimed as due to an undiagnosed illness, and if so, 
whether service connection is warranted.

3.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for a blood disease and 
mycoplasma infection, claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran presented testimony in this case at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in January 2004.  

The claims of entitlement to service connection for headaches 
and for a blood disease/mycoplasma infection, claimed on a 
direct basis and, in the alternative, as due to an 
undiagnosed illness are addressed in the Remand portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia during the Persian Gulf War, from August 1990 to April 
1991.

2.  In July 1996 and May 1997 rating decisions, service 
connection was denied for depression, mood swings, and stress 
due to undiagnosed illness.  The RO properly notified the 
veteran of that decision, and he did not appeal.  

3.  In a May 1997 rating decision, service connection for 
fatigue due to undiagnosed illness was denied.  The RO 
properly notified the veteran of that decision, and he did 
not appeal.  

4.  In July 2000, the veteran requested to reopen his claims 
for a depressive disorder and for fatigue.  

5.  Since the May 1997 rating action, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific claims of depressive disorder and fatigue, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.  

6.  The competent and probative evidence of record does not 
show that the veteran has diagnosed chronic fatigue syndrome.

7.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness primarily 
manifested by fatigue.  The veteran's fatigue has been 
attributed to conditions diagnosed as dysthmia and depressive 
disorder.

8.  A psychiatric disorder was not present in service, and 
the veteran's claimed symptoms of depression, mood swings, 
and stress have been attributed to a known diagnosis 
variously identified as depressive disorder/dysthymia.  Any 
currently diagnosed psychiatric condition is not shown to be 
related to service or any incident of service.

9.  There is no post-service clinical indication of any 
memory loss, nor does the record contain any currently 
diagnosed condition primarily manifested by memory loss.  

CONCLUSIONS OF LAW

1.  The May 1997 RO decision denying service connection for 
depression, mood swings, and stress due to undiagnosed 
illness is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003). 

2.  Evidence received since the final May 1997 determination 
wherein the RO denied the claim of entitlement to service 
connection for depression, mood swings, and stress due to 
undiagnosed illness is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The May 1997 RO decision denying service connection for 
chronic fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

4.  Evidence received since the final May 1997 determination 
wherein the RO denied the claim of entitlement to service 
connection for chronic fatigue is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
chronic fatigue (syndrome) have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

6.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2003).

7.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
memory loss have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2001 letter, the Board informed the appellant of 
the VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a detailed December 2002 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate the claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement for his claims.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal (except as will be discussed in 
the Remand, below).  Thus, for these reasons, and for the 
additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran was afforded multiple 
VA examinations in August 2000 in order to evaluate all of 
his claimed conditions.  VA and non-VA medical records have 
also been obtained and entered into the evidentiary record.  
Thus, the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMRs) reflect that the veteran 
was treated for viral gastroenteritis in October 1988.  An 
April 1989 record shows that he was seen for complaints of 
nausea, vomiting, diarrhea, headaches, and dizziness 
associated with gastroenteritis.  In June 1989, the veteran 
had similar symptoms including headaches and joint pain, 
again associated with viral gastroenteritis.  In October 
1989, he complained of symptoms including headaches, body 
aches, and weakness, which were assessed as probable strep 
throat.  A February 1992 entry documents symptoms of 
vomiting, aching joints, headache, and fatigue, for which an 
impression of viral gastroenteritis was made.  The veteran's 
March 1992 separation examination showed no abnormalities of 
the head, and neurological and psychiatric evaluations were 
normal.  

VA examination reports dated in June 1993 were negative for 
any complaints or diagnosis relating to chronic fatigue, a 
psychiatric disorder, memory loss, a blood disorder, or 
headaches.

In July 1995, the veteran filed claims for conditions 
including depression, stress, and frequent mood swings, and 
for chronic fatigue.  

During a VA general medical examination conducted in 
September 1995, the veteran's complaints included stress, 
mental changes, and some fatigue.  A VA neuropsychiatry 
examination was conducted in September 1995.  The veteran 
gave a 3-year history of depression.  Objective examination 
revealed that he was oriented in all spheres and that both 
his recent and remote memory were good.  A diagnosis of mild 
depressive disorder was made.  

In a July 1996 rating action, the RO denied service 
connection for mood swings with stress, fatigue, and 
depression, claimed as due to an undiagnosed illness.  In a 
May 1997 rating action, the RO denied service connection for 
depressive disorder and for fatigue, claimed as due to 
undiagnosed illness. 

In July 2000, the veteran filed to reopen his previous claims 
for symptoms of an undiagnosed illness reportedly 
attributable to his Persian Gulf service, and requested 
service connection for several additional disorders, 
submitting additional evidence in support of his claims.  

In June 2000, a private medical report of Dr. B. was 
received.  Dr. B. certified that he had seen the veteran in 
March, May, September, and November 1999, and in January 
2000.  He reported that the veteran's current symptoms 
included nerve problems in leg, pain, chronic fatigue, dull 
aches, and unemployment.  A diagnosis of dysthymia, mood 
disorder related to chronic pain of unknown etiology, was 
made.  

Private medical records dated in December 1999 reflect that 
the veteran complained of daily headaches, assessed as 
migraine headaches.  A May 2000 record reflects the same 
information.

VA medical records dated in 2000 document the veteran's 
continued participation in a Gulf War study.  Complaints of 
headaches and fatigue are shown by those records.  VA records 
show that in February 2000 the veteran reported that he had 
an increase in the number of migraine headaches, with an 
increase in blood pressure.  In March 2000, the veteran was 
seen with complaints of hypertension, migraines, low back 
pain, weakness of the right leg, fatigue, and depression 
following service in the Gulf War.  An April 2000 EMG study 
of the right leg was notable for mild chronic re-innervation 
changes, but there was no evidence of active right 
radiculopathy from L1 through S1.  

A VA examination for mental disorders was conducted in August 
2000.  The veteran complained of a nine-year history of 
headaches and depression.  He also complained of poor 
concentration associated with his headaches.  Mental status 
examination revealed that the veteran was oriented in all 
spheres, and both his recent and remote memory were good.  A 
diagnosis of combination of tension/migraine headaches and an 
Axis I diagnosis of depressive disorder, not otherwise 
specified, were made.  

A VA examination for chronic fatigue syndrome was conducted 
in August 2000.  The veteran reported that he began to feel 
that he had lost some energy as early as two years after his 
return from the Gulf War.  It was noted that he did not 
experience any fever or fatigue lasting longer than two days 
after exercise.  He complained of having severe headaches, as 
well as symptoms of mood swings and depression.  Chronic 
fatigue syndrome was not found.  

In a statement provided by the veteran in June 2003, he 
reported that a VA doctor had diagnosed chronic fatigue 
syndrome, and he stated that he had suffered with this 
condition since 1991.  He also reported that he had been 
taking Paxil for years for depression.  He stated that his 
memory loss was confirmed by chronic forgetfulness.  He also 
stated that he had migraine headaches on a daily basis.

In a June 2003 lay statement from the veteran's parents, they 
attested as to a definite change in health and behavior after 
the veteran returned from Gulf War service. 

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2004.  The veteran 
testified that during service his MOS (military occupational 
specialty) was helicopter mechanic.  The veteran's father 
testified that prior to service the veteran had no problems 
with fatigue.  The veteran testified that symptoms of fatigue 
and exhaustion began during service in Southwest Asia and 
continued to the present time.  The veteran testified that he 
had symptoms of depression within the first two weeks after 
his discharge from service.  He stated that symptoms of 
memory loss began when he was 22 years old.  The veteran also 
testified that a blood disease, diagnosed as mycoplasma 
fermentis, was identified upon testing conducted in December 
1999.  The veteran also testified that he experienced severe 
headaches beginning in May 1992, one month after his 
discharge from service.  The veteran also stated that during 
service, on two occasions a superior officer put a gun to his 
head, which he believes may have resulted in his depression.  
He also stated that his headaches began as early as a week 
before his discharge from service.  

III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including psychoses, 
although not otherwise established as incurred in service, if 
such disease is manifested to a 10 percent degree within one 
year following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the present case, the veteran appears to be asserting 
direct service connection for his claimed conditions, under 
the aforementioned provisions of law.  He also contends that 
he suffers from disabilities that are manifestations of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118.  Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.
Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
date for all of the cited amendments was March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2003), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2006; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.


(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

When a law or regulation changes during the pendency of a 
claim for VA benefits and the change could affect the outcome 
of the claim, the claimant is entitled to resolution of his 
claim under the version of the regulation that is most 
advantageous to him.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

As noted above, the changes effected by the VEBEA were 
mandated to become effective on March 1, 2002.  To afford the 
veteran the maximum benefit of the law, to whatever extent 
those changes are pertinent to the issues in this case, the 
Board will consider both the pre- and post-VEBEA law.  
Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claims without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); See also Soyini v. Derwinski, 
supra; Sabonis v. Brown, supra.

IV.  Analysis

The Board notes that the veteran contends he suffers from 
chronic fatigue syndrome, a depressive disorder (primarily 
manifested by depression and mood swings), memory loss, and 
migraine headaches, as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia theater of operations.  In other words, he is 
claiming that his signs and symptoms are manifestations of 
undiagnosed illness.

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service records reflect that he 
served in Operation Desert Storm, in Southwest Asia, during 
the Persian Gulf War.  The Board notes that, in this 
instance, several of the veteran's claims were filed for 
compensation for manifestations of undiagnosed illness.  He 
is not precluded from filing claims for service connection 
for diagnosed disorders that he may feel are directly related 
to service.  In this respect, he would need to present 
competent medical evidence of a current disability or 
disabilities, and evidence that such disability "resulted 
from a disease or injury that was incurred in or aggravated 
by service."  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303.

A.  New and Material Evidence

In a May 1997 rating decision, the RO denied service 
connection for depression, mood swings and stress, and for 
fatigue, claimed as due to an undiagnosed illness related to 
service in the Persian Gulf region.  The veteran was advised 
of the denial of those claims, and he did not appeal them.  
The rating decision therefore became final. 

With regard to the issue of whether new and material evidence 
has been presented to reopen these claims, the evidence 
obtained since the RO's May 1997 decision includes a private 
medical statement of Dr. B. received in June 2000, showing 
that a diagnosis of dysthymia, characterized as a mood 
disorder, was made.  Also added to the record since May 1997 
are VA examinations reports dated in August 2000 evaluating 
the veteran's claimed mental disorder and chronic fatigue 
syndrome.  

The aforementioned evidence provides a more complete picture 
of the circumstances surrounding the veteran's symptoms and 
origin of his claimed conditions.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, this evidence 
is neither cumulative nor redundant, it bears directly and 
substantially upon the specific matters under consideration, 
and it, either by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  See 38 C.F.R. § 3.156); see also Hodge v. West, 
supra (indicating low threshold required to establish new and 
material evidence).  The Board therefore finds that the 
claims for service connection for chronic fatigue syndrome 
and for a depressive disorder should be reopened.

B.  Service Connection - Direct and claimed as due to 
Undiagnosed Illness

1.  Chronic Fatigue Syndrome

The veteran has essentially contended that he has chronic 
fatigue syndrome due to service in general.  Alternatively, 
he contends that he has an undiagnosed illness which is 
manifested by complaints of fatigue and which is due to his 
service in Southwest Asia during the Persian Gulf War.  The 
Board will address each of these contentions separately.  Cf. 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (the existence 
of presumption regulations pertaining to causation of a 
particular disease does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation in service).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  In assessing the 
veteran's claim on the basis of direct service incurrence, 
with respect to Hickson element (1), current disability, the 
record on appeal does not contain any post-service diagnosis 
of chronic fatigue syndrome.  In fact, a VA examination for 
chronic fatigue syndrome was conducted in August 2000, at 
which time the examiner specifically concluded that a 
diagnosis of chronic fatigue syndrome was not warranted.  

To the extent that the veteran himself contends that he has 
chronic fatigue syndrome, it is well established in the law 
that laypersons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran maintains 
that he has had chronic fatigue syndrome since 1991, and that 
this has been diagnosed by a VA doctor.  However, there is no 
objective evidence on file which supports these reported 
findings.  The lay statements offered in support of the 
veteran's claim are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In short, the Board concludes that the medical evidence, 
taken as a whole, in particular the April 2000 VA medical 
opinion, supports the proposition that the veteran currently 
does not have chronic fatigue syndrome.  It is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Hickson element (1) has 
therefore not been met, and the veteran"s claim fails on 
that basis alone.


The Board hastens to add that the evidence clearly suggests 
that the veteran experiences problems with fatigue.  However, 
symptoms such as fatigue alone, without a finding of an 
underlying disability, cannot be service-connected on a 
direct basis.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In short, absent a current diagnosis of 
chronic fatigue syndrome or a condition primarily manifested 
by chronic fatigue, medically diagnosed, service connection 
cannot be granted.  For the reasons and bases expressed above 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic fatigue syndrome on a direct basis.

The veteran has presented a different theory of entitlement 
to service connection for fatigue, namely that it is a 
manifestation of an undiagnosed illness due to his Persian 
Gulf service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, 
discussed above.

The record indicates that the veteran complained of symptoms 
including fatigue during service in 1992; for which an 
assessment of viral gastroenteritis was made.  Post-service, 
the veteran's complaints of fatigue have been associated with 
known diagnoses, including depressive disorder and dysthymia.  
Since the veteran's symptom of fatigue has been attributed to 
various known clinical diagnoses (i.e., gastroenteritis and a 
depressive or mood disorder), the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Therefore, 
the claim for service connection for chronic fatigue syndrome 
as due to an undiagnosed illness is legally insufficient and 
must be denied on that basis.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated).  In 
summary, for the reasons and bases expressed herein, the 
preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome due to an 
undiagnosed illness.

2.  Depressive Disorder

Initially, the Board points out that, since there is a 
recognized clinical diagnosis for the veteran's condition, 
i.e., dysthmia and/or depressive disorder, it is not, by 
definition, a manifestation of undiagnosed illness.  
Accordingly, to the extent that the claim is for undiagnosed 
illness, it is one as to which there is no legal entitlement.  
Cf.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003); see Sabonis v. Brown, supra.  Service connection 
under section 3.317 is available only for undiagnosed 
illnesses attributable to Southwest Asia service during the 
Persian Gulf War, i.e., those illnesses which "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."

The veteran has contended that service connection should be 
granted for a depressive disorder.  Although the post-service 
medical evidence shows that he currently has been diagnosed 
with dysthymia and a depressive/mood disorder, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  
The service medical records are negative, and the record 
reflects that no psychiatric abnormality was not found at any 
time during service or on separation from service, and the 
first post-service evidence of record of a depressive 
disorder is from 1995, more than two years after the veteran 
left service.  In short, no medical opinion or other medical 
evidence relating the veteran's dysthmia or depressive 
disorder to service or any incident of service has been 
presented.

Accordingly, as it has not been shown that the veteran's 
depressive disorder is related to active military service, 
service connection must be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303.  The evidence is not so evenly 
balanced that there is reasonable doubt as to any material 
issue.  38 U.S.C.A. § 5107.

3.  Memory Loss

As has been discussed previously herein, it is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
Gilpin v. Brown, supra.  

The SMRs are entirely negative for memory loss.  While the 
veteran has complained of memory loss and forgetfulness, 
post-service examinations conducted in 1995 and 2000 
indicated that there was no impairment of either the 
veteran's remote or recent memory.  In fact, the post-service 
medical evidence is entirely negative for any indication of 
memory loss.  Inasmuch as no memory loss is currently shown 
by any objective standard, either as a symptom of any 
disorder or disability or as an independent disorder or 
disability, there is no basis for the grant of service 
connection for that claimed condition on a direct basis or 
for any further consideration of this reported symptom as a 
possible manifestation of an undiagnosed illness under 
38 C.F.R. § 3.317.  

While the veteran is capable of providing evidence of 
symptomatology, as noted above, a layperson is generally not 
capable of opining on medical matters.  Accordingly, as it 
has not been shown that the veteran has any clinical 
indication of post-service memory loss, direct service 
connection for memory loss must be denied, nor is there any 
basis for consideration of memory loss as a manifestation of 
an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.317.  The Board has considered the 
doctrine of the benefit-of-the-doubt, but the evidence is not 
so evenly balanced as to raise a reasonable doubt in this 
case.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic fatigue, either on a direct 
basis or claimed as due to an undiagnosed illness, is denied.

Service connection for depressive disorder, either on a 
direct basis or claimed as due to an undiagnosed illness, is 
denied.

Service connection for memory loss, either on a direct basis 
or claimed as due to an undiagnosed illness, is denied.



REMAND

As to the claims of entitlement to service connection for 
headaches and for a blood disease, claimed as mycoplasma 
infection, the Board finds that further development is 
warranted before this claim can be adjudicated on its merits.

With regard to the veteran's claim of service connection for 
headaches on a direct basis, the service medical records 
documented numerous complaints of headaches, primarily 
associated with viral gastroenteritis.  Post-service records, 
both private and VA, reflect that the veteran has experienced 
severe headaches diagnosed as tension and migraine headaches.  
However, at this point, the record lacks competent medical 
evidence relating such migraine headaches to service.  
Accordingly, the Board believes that in accordance with the 
duty to assist, an examination is required to address the 
matter of whether any etiological nexus exists.

The Board notes that the VA examination of August 2000 
diagnosed migraine headaches.  Under the provisions of 
38 C.F.R. § 3.317, governing claims for undiagnosed illnesses 
resulting from Persian Gulf service, "headaches" due to an 
"undiagnosed" illness may be service connected under this 
section.  However, inasmuch as the veteran has been diagnosed 
with migraine headaches, a known diagnosed illness, his 
headaches have been associated with a known clinical 
diagnosis (migraines).  Nevertheless, inasmuch as the veteran 
is pursuing this claim under the provisions of 38 C.F.R. 
§ 3.317, on examination, the examiner will be requested to 
specifically state whether there is a reasonable probability 
that the veteran's currently manifested headaches may be a 
manifestation of an undiagnosed illness.

With respect to the veteran's claimed blood disease, medical 
records reflect that an October 1999 lab report of blood work 
was positive for mycoplasma formentis incognita.  (Note:  
Stedman's Medical Dictionary, 26th ed., 1995, contains an 
entry for Mycoplasma fermentans.)  Post-service medical 
records also document an elevated white blood count.  A 
record dated in January 2001 states that perhaps the 
veteran's mycoplasma infection (if still present after 1-year 
of doxycycline) might be causing his elevated white blood 
count.  A service medical record dated in October 1991 
documents a white blood count at the very highest of the 
normal range.  

A VA examination for infectious, immune, and nutritional 
diseases was conducted in August 2000.  The veteran confirmed 
that a blood test had been positive for mycoplasma formentis 
organism.  The examiner explained that these were very small 
organisms with various varieties existing in animals and 
humans, some responsible for illness, and many not.  It was 
noted that medical records did not show any specific 
relationship between where it was identified and the 
veteran's symptoms, and the report stated that he had no 
symptoms to relate for onset.  The report further stated that 
there were no known clinical manifestations in the veteran, 
and he was not receiving any treatment.  There was no 
infectious disorder found.  

The veteran maintains that a VA doctor told him that he may 
have contracted his blood infection in Southwest Asia, and 
that it may become productive of respiratory problems.  The 
veteran testified that, post-service, he has been treated for 
asthma and bronchitis.  Accordingly, the Board concludes that 
a VA examination is warranted in order to ascertain whether 
in fact the veteran currently has a blood disorder, what its 
manifestations are, and the etiology and onset of it.  The 
veteran also maintains that records of his blood testing from 
the VA medical facility in Durham, North Carolina, were not 
available to him and should be requested from that facility.  

Although further delay is regrettable, the Board finds that, 
in order to ensure full compliance with due process 
requirements, further development is necessary. Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The RO should obtain all of the veteran's 
available VA medical records from the VA 
Medical Centers in Durham and Fayetteville, 
North Carolina, dated from 1992 forward as 
well as his records from the Onslow Memorial 
Hospital related to his diagnosed asthma.  
The veteran should be requested to provide 
the names and addresses of all medical care 
providers, inpatient and outpatient, VA and 
private, who have treated him for headaches 
and his blood condition since 1992.  After 
securing any necessary rauthorization, the RO 
should obtain copies of such records that are 
not in file.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and the 
veteran so notified.

2.  The RO should afford the veteran a VA 
medical examination in order to determine 
whether he has a chronic blood disorder and, 
if so, whether that disorder is related to 
service.  The claims file, to include a copy 
of this Remand, should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should determine whether the veteran 
in fact has any currently manifested blood 
disease or infection (previously identified 
as mycoplasma formentis, or possibly 
fermentans).  If so, all clinical 
manifestations of that condition should be 
identified.  The examiner should also provide 
an opinion, based on review of the evidence 
of record, as to whether any currently 
diagnosed chronic disability due to a blood 
disease or infection is at least as likely as 
not (i.e., to a probability of 50 percent or 
greater) etiologically related to any 
incident of the veteran's service, including 
a viral gastroenteritis incurred therein, or 
his service in Southwest Asia during the 
Persian Gulf War.  The examiner should also 
opine and discuss whether there is a 
reasonable probability that any current blood 
disease or infection is a manifestation of an 
undiagnosed illness attributable to service 
in the Persian Gulf. 

3.  The RO should afford the veteran a VA 
medical examination in order to determine 
whether he has a chronic disorder manifested 
by headaches and, if so, whether that 
disorder is related to service.  The claims 
file, to include a copy of this Remand, 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should determine 
whether the veteran in fact has any currently 
manifested disorder primarily manifested by 
headaches (previously diagnosed as tension or 
migraine headaches).  If so, all clinical 
manifestations of that condition should be 
identified.  The examiner should also provide 
an opinion, based on review of the evidence 
of record, as to whether any currently 
diagnosed chronic disability manifested by 
headaches is at least as likely as not (i.e., 
to a probability of 50 percent or greater) 
etiologically related to any incident of the 
veteran's service, including the entries 
documenting headaches in connection with 
viral gastroenteritis incurred therein, or 
his service in Southwest Asia during the 
Persian Gulf War.  The examiner should also 
opine and discuss whether there is a 
reasonable probability that headaches are a 
manifestation of an undiagnosed illness 
attributable to service in the Persian Gulf.

4.  The RO should review the record and 
assure compliance with all VCAA notice and 
assistance requirements, under 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002), as well as any 
other controlling legal authority.

5.  After completion of the above and any 
additional development which the RO may deem 
necessary, the RO should review the record, 
including any additional evidence and 
argument submitted, and furnish the appellant 
and his representative with an appropriate 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 3.159, 
and afford him an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



